Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

The reply filed on November 4, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
Claims 20 and 21 filed November 4, 2021 are different from the originally filed “New” claims.  They appear to be substantially amended, but submitted and filed as “Previously Presented” and do not follow the proper format of amending claim language.

Filed 06/04/2019:
20. (New) The method according to claim 19, wherein the target particle and the non-targeted particles, two kinds of target particles contained in the sample solution are separated separately, 
two kinds of target particles are identified by detecting the scattered light or fluorescence generated in the detection region; 
and when the detected particle is identified as the first kind of the target particle, a pulse pressure is applied to generate a pulse flow which direction is from the first pulse 4Application No. 16/377,154Attorney Docket No.: Nino-008C 
flow path to the second flow path and the first kind target particle is isolated into the second branch channel; 
and when the detected particle is identified as the second kind of the target particle, a pulse pressure is applied to generate a pulse flow which direction is from the second pulse flow path to the first flow path and the second kind target particle is isolated into the first branch channel; 
and when the detected particle is identified as a non-target particle, 


21. (New) The method of claim 20, wherein a first pulse pump is connected to the first pulse flow path and a second pulse pump is connected to the second pulse flow path, when the detected particle is identified as the first kind of the target particle, a first pulse pump generates a pulse pressure and the first kind target particle is isolated into the second branch channel, when the detected particle is identified as the second kind of the target particle, a second pulse pump generates a pulse pressure, and the second kind target particle is isolated into the first branch channel.

Filed 11/04/2021:
20. (Previously Presented) The method according to claim 19, wherein the target particle comprises a first type target particle and a second type target particle having different scattered light or fluorescence properties, and wherein the detecting the target particle comprises detecting the first type and second type target particles, 
wherein when the first type target particle is detected, a first pulse pressure is applied to generate a first pulse flow, which direction is from the first pulse flow path to the 3Application No. 16/377,154Attorney Docket No.: Nino-008C second branched flow path, thereby the first type target particle is isolated into the second branched flow path; and 
wherein when the second type target particle is detected, a second pulse pressure is applied to generate a second pulse flow, which direction is from the second pulse flow path to the first branched flow path, thereby the second type target particle is isolated into the first branched flow path.

21. (Previously Presented) The method of claim 20, wherein a first pulse pump is connected to the first pulse flow path and a second pulse pump is connected to the second pulse flow path, when the detected particle is identified as the first type target particle, the first pulse pump generates the first pulse pressure and the first type target particle is isolated into the second branched flow path, when the detected particle is identified as the second type target particle, the second pulse pump generates the second pulse pressure, and the second type target particle is isolated into the first branch flow path.

TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



November 17, 2021